Case: 12-60941       Document: 00512307310           Page: 1    Date Filed: 07/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 15, 2013
                                     No. 12-60941
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk




LINAS BARANAUSKAS,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                 No. A 077 661 766




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Linas Baranauskas, a native and citizen of Lithuania and an illegal alien,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-60941      Document: 00512307310   Page: 2    Date Filed: 07/15/2013

                                 No. 12-60941

petitions for review of an order of the Board of Immigration Appeals (“BIA”)
dismissing his appeal of (1) the denial by an immigration judge (“IJ”) of his
motion to reopen his removal proceedings and rescind the in absentia removal
order issued against him and (2) the denial of his request for sua sponte reopen-
ing. There is no dispute that Baranauskas’s motion to reopen was not filed
within 180 days after the order of removal. See 8 U.S.C. § 1229a(b)(5)(C)(i);
8 C.F.R. § 1003.23(b)(4)(ii). In that motion, Baranauskas sought equitable
tolling based on alleged misinformation from an immigration consultant.
      The BIA did not abuse its discretion in construing Baranauskas’s
equitable-tolling argument as a request for the IJ to reopen the removal
proceedings sua sponte. See Ramos-Bonilla v. Mukasey, 543 F.3d 216, 220 (5th
Cir. 2008). To the extent Baranauskas argues that the BIA erred in dismissing
the appeal of the IJ’s denial, the petition for review is DENIED. To the extent
Baranauskas challenges the basis for the BIA’s dismissal of his appeal from the
IJ’s refusal to reopen, the petition for review is DISMISSED for want of
jurisdiction. See id.




                                       2